Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 10, 2022

The Court of Appeals hereby passes the following order:

A22A1687. PETRA BEATTY v. TRACE T. PALMER.

      Petra Beatty filed a complaint for medical negligence against Trace T. Palmer,
a licensed chiropractor. Palmer filed a motion to dismiss the complaint for failing to
comply with OCGA § 9-11-9.1. The trial court granted the motion on May 18, 2020.
On April 9, 2022, Beatty filed a motion for out-of-time appeal, asserting that neither
party was made aware of the dismissal order. The trial court granted that motion, and
Beatty filed a notice of appeal. Palmer has filed motion to dismiss to the appeal. We
agree that the appeal should be dismissed.
      In civil cases, an order granting an out-of-time appeal is ineffective to confer
jurisdiction on the appellate court.1 Woodall v. Woodall, 248 Ga. 172, 173 (281 SE2d
619) (1981). Because the trial court’s order granting the out-of-time appeal was not
effective, we are without jurisdiction to consider this appeal. Palmer’s motion to
dismiss is GRANTED, and this appeal is hereby DISMISSED.
      To the extent that the trial court may have frustrated Beatty’s ability to seek
appellate review by failing to notify her of its order in a timely manner, her remedy
is to petition the trial court to vacate and re-enter the order under OCGA § 9-11-60


      1
        An out-of-time appeal was a judicially-created remedy that was limited to
criminal cases. See, e. g., Cody v. State, 277 Ga. 553 (592 SE2d 419) (2004).
Recently, in Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758) (2022), the Supreme
Court of Georgia, however, eliminated the judicially created out-of-time-appeal
procedure for criminal cases, holding that a trial court is “without jurisdiction to
decide [a] motion for out-of-time appeal” on the merits because “there was and is no
legal authority for motions for out-of-time appeal in trial courts.”
(g). See Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426)
(1980), disapproved in part by Wright v. Young, 297 Ga. 683, 684 n.3 (777 SE2d 475)
(2015). If the order is vacated and re-entered, Beatty would be required to file a notice
of appeal within 30 days from the date of re-entry. Id.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.